                                                  AUSA: Timothy Turkelson
                 Case 1:20-mc-50178-TLL ECF No. 173, PageID.1573 Filed 05/04/21Telephone:
                                                                                  Page 1(810)
                                                                                          of 2766-5177
AO 93 (Rev. 11/13) Search and Seizure Warrant                 Special Agent:        Troy Wohlfert                  Telephone: (989) 892-6525


                                           UNITED STATES DISTRICT COURT
                                                                        for the
                                                              Eastern District of Michigan

                           In the Matter of                                    )
              (Briefly describe the property to be searched                    )
               or identify the person by name and address)                     )   Case No. 20-mc-50178-38
      THE CELLULAR DEVICE ASSIGNED CALL                                        )
      NUMBER 989-501-0448                                                      )
                                                                               )

                                                  SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
          An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the            Eastern            District of          Michigan                              .
(describe the property to be searched and give its location):

See ATTACHMENT A.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the property described
above, and that such search will reveal (describe the property to be seized):
See ATTACHMENT B.


         7KLV:DUUDQWLQFOXGLQJLWVDWWDFKPHQWVDOVRVHUYHVDVD3HQ5HJLVWHURUGHUXQGHU86&7KH&RXUWPDNHV
WKHIROORZLQJILQGLQJVBBBBBBBBBBBBBBBBBBBBBBBBBBBLVWKHSHUVRQWRZKRPWKHSHQUHJLVWHURUWUDSDQGWUDFHGHYLFHLVWREH
                        Tremelle Davenport
DWWDFKHGDSSOLHGDQGZKRLVWKHVXEMHFWRIWKHFULPLQDOLQYHVWLJDWLRQ BBBBB
                                                                         989 BBBBBBWRZKLFKWKH
                                                                                501 0448
                                21             841
GHYLFHLVWREHDWWDFKHGDQGBBBBB86&BBBBBBLVWKHRIIHQVHRURQHRIWKHRIIHQVHVWRZKLFKLQIRUPDWLRQUHODWHV

       YOU ARE COMMANDED to execute this warrant on or before February 18, 2021                    (not to exceed 14 days)
      ✔ in the daytime 6:00 a.m. to 10:00 p.m. at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to Magistrate on Duty                                          .
                                                                                                    (United States Magistrate Judge)
     ✔ Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
         for       days (not to exceed 30) ✔ until, the facts justifying, the later specific date of June 25, 2021                              .


Date and time issued:
                                                                                                            Judge’s signature

City and state:       Bay City, Michigan                                                 Patricia T. Morris,       U. S. Magistrate Judge
                                                                                                          Printed name and title
                 Case 1:20-mc-50178-TLL ECF No. 173, PageID.1574 Filed 05/04/21 Page 2 of 2
AD 93 (Rev. 11113) Search and Seizure Warrant (Page 2)


                                                                    Return

Case No.:                             Date and time warrant executed:            Copy of warrant and inventory left with:
20-mc-50 178-38                         d/'i      d.O()/   j_·CO "'"              fi)//I
             made in the presence of :

Inventorv of the property taken and name of anv person( s) seized:

V'!J i'·r~I         OtAf-c-._




                                                                 Certification


         I declare under penalty of peIjury that this inventory is correct and was returned along with the original warrant to the
designated judge.




Date:    :z./L/ /;(1

                                                                                           Printed nam/and title
